Citation Nr: 0825721	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel










INTRODUCTION

The veteran served on active duty from June 1996 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

This appeal was previously before the Board in March 2007, 
when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In March 2007, the Board remanded this case, in pertinent 
part, to afford the veteran a current VA examination and to 
obtain a medical opinion.  The record reflects that A VA 
mental health examination was scheduled for April 2008, and 
that the veteran was notified of that examination in a March 
2008 letter, which was sent to her via certified mail.  
However, it appears that letter was not sent to the correct 
address.  In a statement received by the RO in May 2005, the 
veteran provided a new mailing address.  The record reveals 
that subsequent correspondence, including the March 2008 VA 
examination notice letter, was mailed to her old address.  
This should be corrected, and the veteran should be scheduled 
for a new VA mental health examination.  

The veteran is hereby advised that it is incumbent upon her 
to submit to a VA examination if she is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If she fails to report for a scheduled 
examination, without good cause, her claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).  

Moreover, careful review of the file suggests additional 
substantive development is warranted in the form of asking 
the veteran to provide evidence of her academic achievements 
prior to her military service.  This will assist in judging 
whether the academic deficiency for which she was discharged 
represented any change in her patterns of behavior.  

The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional evidentiary and procedural development.

Accordingly, the case is REMANDED for the following action:

1.	The RO should ensure that all 
notifications issued after the August 
2005 Statement of the Case have been 
sent to the veteran's current address 
of record (i.e., the address indicated 
on the May 2005 letter from the 
veteran).  In particular, the RO should 
re-issue its April 2007 letter to the 
veteran requesting authorization to 
obtain records of her treatment with 
Pedro J. Fernandez, MD.; at the 
Mayaguez Medical Center; and at the 
First Hospital Panamericano in the 
Commonwealth of Puerto Rico.  

2.	The RO should ask the veteran to 
provide evidence of her academic 
achievement (e.g. High School/college 
level transcripts) prior to her 
enlistment in the service.  

3.	The veteran should be scheduled for 
another VA mental health examination to 
determine the nature, extent, and 
etiology of her psychiatric disorder.  
Prior to the examination, the complete 
claims folder should be made available 
to the examiner for review.  A notation 
to the effect that such review took 
place should be included in the report 
of the physician.  

Additionally, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
any diagnosed psychiatric disability 
had its onset during active service.  
Specifically, the examiner should 
address whether any in-service medical 
findings or observations of the 
veteran's behavior represented the 
onset or early manifestations of the 
veteran's current disability.

4.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to Court of.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




